PER CURIAM.
This appeal has been prosecuted in propria persona and in forma pauperis by the defendant, George Gonzalez, from a judgment and sentence for the crime of receiving stolen property. Gonzalez was regularly charged and he suffered a verdict of guilty after a jury trial.
The assignments of error are informal. Nevertheless, under the authority of section 924.32, Fla.Stat., F.S.A., we have reviewed the record in the light of all of the comments contained in the appellant’s brief. No reversible error appears. The judgment and sentence are affirmed.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CELAS., JJ., concur.